United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Denver, CO,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Gregory Hall, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1925
Issued: February 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 24, 2015 appellant, through counsel, filed a timely appeal from an April 8,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has more than two percent permanent impairment of his
right arm.
FACTUAL HISTORY
On May 13, 2010 appellant, then a 62-year-old tractor/trailer operator, filed a traumatic
injury claim (Form CA-1) alleging that he sustained a neck injury while backing into the loading
dock on May 7, 2010. He reported a pop in his neck when he turned his head. Appellant
stopped work on May 7, 2010 and was to return on May 15, 2010. On July 15, 2010 he filed a
claim for occupational disease (Form CA-2), noting that on May 7, 2010 he felt a pop in his neck
while backing into a dock. Appellant also alleged that his physician had reported degenerative
disc disease as a result of 25 years of federal employment. The claims have been combined
under OWCP File No. xxxxxx773.
On August 3, 2010 OWCP accepted neck sprain and right shoulder impingement as a
result of the May 7, 2010 incident. Appellant submitted a claim for a schedule award (Form
CA-7) on September 12, 2013.
In a report dated November 14, 2013, Dr. Bennett Machanic, a neurologist, provided a
history of a work injury on May 7, 2010 when appellant struck a loading dock while operating a
tractor-trailer. He utilized the range of motion (ROM) method to find 12 percent permanent
impairment of the right shoulder under the American Medical Association, Guides to the
Evaluation of Permanent Impairment (sixth edition). Dr. Bennett also reported that appellant
had an ulnar nerve problem and found an additional right arm permanent impairment of four
percent based on sensory and motor deficit.
OWCP referred the case to OWCP medical adviser Dr. Morley Slutsky, Board-certified
in occupational medicine. In a report dated April 15, 2014, Dr. Slutsky recommended that
appellant be referred for a second opinion examination.
Appellant was referred to Dr. John Douthit, a Board-certified orthopedic surgeon for a
second opinion. In a report dated May 19, 2014, Dr. Douthit provided a history and results on
examination. With respect to the right shoulder, using the ROM method, he reported 20 degrees
external rotation, 70 degrees internal rotation, 160 degrees flexion and abduction, 20 degrees
adduction, and 50 degrees extension. Dr. Douthit indicated that three measurements were taken
in accord with the A.M.A., Guides. He opined that appellant had a right shoulder permanent
impairment of 12 percent due to loss of range of motion under the A.M.A., Guides at Table
15-34.
Dr. Douthit’s report was referred to Dr. Slutsky for review. In a report dated May 29,
2014, he opined that, under the preferred diagnosis-based impairment (DBI) method, appellant
had two percent right arm permanent impairment. Dr. Douthit applied Table 15-5 for the
diagnosis of shoulder tendinitis, and a class 1, grade B impairment. He also found no diagnostic
studies provided support for the significant loss of shoulder motion which Dr. Douthit had found.

2

On May 29, 2014 OWCP advised appellant that the accepted conditions had been
updated and now included: neck sprain, right shoulder impingement, cervical intervertebral disc
degeneration, and right shoulder calcifying tendinitis.
OWCP requested an additional report from Dr. Douthit based on the preferred DBI
method.
In a report dated June 5, 2014, Dr. Douthit noted that the A.M.A., Guides provides that
some diagnosis-based grids refer to the ROM section, and indicate that this section is to be used
as a stand-alone rating when other grids refer to the ROM section or when no other diagnosisbased sections are applicable. He opined that this was confusing. Using the DBI method, under
Table 15-5, Dr. Douthit opined that appellant had five percent right arm permanent impairment.
OWCP’s medical adviser, Dr. Slutsky, reviewed Dr. Douthit’s updated report and, by
report dated June 13, 2014, found two percent permanent impairment of the right arm under
Table 15-5.
By decision dated July 8, 2014, OWCP issued a schedule award for two percent right arm
permanent impairment. The period of the award was 6.24 weeks commencing from
May 19, 2014.
On July 23, 2014 appellant requested a hearing before an OWCP hearing representative,
which was held on February 11, 2015. By decision dated April 8, 2015, the hearing
representative affirmed the July 8, 2014 decision, finding that the weight of the medical evidence
was represented by OWCP’s medical adviser.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement the FECA program with the Director of OWCP.3 Section 8107
of FECA sets forth the number of weeks of compensation to be paid for the permanent loss of
use of specified members, functions, and organs of the body.4 FECA, however, does not specify
the manner by which the percentage loss of a member, function, or organ shall be determined.
To ensure consistent results and equal justice under the law, good administrative practice
requires the use of uniform standards applicable to all claimants. Through its implementing
regulations, OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating
schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the American Medical Association issued a 52-page document entitled
3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

“Clarifications and Corrections, Sixth Edition, Guides to the Evaluation of Permanent
Impairment.” The document included various changes to the original text, intended to serve as
an erratum/supplement to the first printing of the A.M.A., Guides. In April 2009, these changes
were formally incorporated into the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has more than two percent permanent
impairment of his right arm.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.10
In light of the conflicting interpretation by OWCP of the sixth edition with respect to
upper extremity impairment ratings, it is incumbent upon OWCP, through its implementing
regulations and/or internal procedures, to establish a consistent method for rating upper
extremity impairment. In order to ensure consistent results and equal justice under the law for
cases involving upper extremity impairment, the Board will set aside the April 8, 2015 decision.
6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6a (February 2013); Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

Following OWCP’s development of a consistent method for calculating permanent impairment
for upper extremities to be applied uniformly, and such other development as may be deemed
necessary, OWCP shall issue a de novo decision on appellant’s claim for an upper extremity
schedule award.
CONCLUSION
The Board finds this case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2015 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: February 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

